UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6619


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL J. THOMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:05-cr-00480-TSE-1)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Thompson, Appellant Pro Se. Kimberly Riley Pedersen,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael J. Thompson appeals the district court’s order

denying as moot his self-styled “Request for an Order on Final

Disposition        on   Petitioner’s      Reply       to    Government’s      Motion

Regarding Motion for Modification.”               We have reviewed the record

and   find    no    reversible    error.        Accordingly,        we    affirm   the

district     court’s    order.      See   United      States   v.    Thompson,     No.

1:05-cr-00480-TSE-1 (E.D. Va. filed Apr. 12, 2011; entered Apr.

13, 2011).     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented      in   the    materials

before   the   court     and   argument       would   not   aid     the   decisional

process.




                                                                            AFFIRMED




                                          2